           Case3:42PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page   1 of 14P. 2/15
                                                                  No. 0491

                                                                                             EXHIBIT


                 IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION
   FRANCES MLADAN AND
   MILOS MLADAN,

           Complainants

   VS.                                                  CIVIL ACTION NO. 1:18-ev-00603

   WAL-MART STORES TEXAS, LLC, § JURY TRIAL DEMANDED

          Defendant

             DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES 'MADAN'S FIRST
                          REQUEST FOR PRODUCTION

   TO:    Plaintiff, Frances Wiladan, by and through his attorney of record Blake C. Erskine, Jr.,
          ERSKINE & BLACKBURN, L.L.P., 6618 Sitio del Rio Blvd., Building C — 101, Austin,
          TX 78730.

          COMES NOW, Wal-Mart Stores Texas, LLC, Defendant in the above numbered and

   styled cause and makes this its Response to Plaintiffs First Request fox Production,



                                                Respectfully submitted,




                                                       H. PAYNE - 00791417
                                                 eat Hills Corporate Center
                                                 20 N. Capital of Texas Hwy
                                               Building 11, Ste 225
                                               Austin, Texas 78759
                                               Tel: 512-472-9000
                                               Fax: 512-472-9002
                                               Email: pavnevfax@wbclawfnm.com

                                               ATTORNEY FOR DEFENDANT
                                               WAL-MART STORES TEXAS, LLC




  DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES IvILADAN'S FIRST REQUEST FOR PRODUCTION
                                                                               PAGE 1
           Case3:42PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  2 of 14P.
                                                                  No. 0491      3/15




                                    CERTIFICATE OF SERVICE

           This is to certify that on this the 19th day of N   ber, 2018, a true and correct copy of
   the foregoing has been forwazded to all counsel of re



                                                 ERE      H. PAYNE




  DEPENDANT'S RESPONSE TO PLAINTIFP P'RANCES IVILADAN'S MST REQUEST POR PRODUCTION
                                                                                           PAGE 2
          Case3:42PM
Nov. 19. 2018  1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  3 of 14
                                                                No. 0491   P. 4/15




                         RESPONSE TO REQUEST FOR PRODUCTION

   REQUEST FOR PRODUCTION NO, 1:
   Copies of all written statements taken from Complainant by Defendant, or anyone acting on
   Defendant's behalf.

   RESPONSE: Please see the attached CD,

   REQUEST FOR PRODUCTION I•ZO. 2:
   Copies of all statements taken by you, or someone on your bfthalf, from witnesses and persons
   with knowledge of relevant facts which were taken in the ordinary course of business of the
   Defendant, or by anyone acting on Defendant's behalf related to the incident made the basis of this
   lawsuit,

   RESPONSE: Please see the attached CD.

   REQUEST FOR PRODUCTION NO. 3:
   All photographs. videotapes. movies, visual images and/or• other graphic representations of
   the scene of the incident, the incident, and/or of Complainants immediately before, during or at
   any time after the incident, including video or photographic images of the incident as described in
   Complainants' Original Complaint or any subsequent amended versions.

  RESPONSE: Please see the attached CD,

  REQUEST FOR PRODUCTION NO. 4:
  The original raw footage of all surveillance video and/or photographs that Defendant's agents,
  servants, and/or employees have captured of Complainant before, during and after the incident in
  question.

  RESPONSE: Please see the attached CD.

  REOUEST FOR PRODUCTION NO. 5:
  All investigative and incident reports relating to the incident in question, including all
  documents which were generated or obtained by or on behalf of the Defendant, before a reasonable
  person would have concluded from the circumstances that there was a substantial chance of
  litigation.

  RESPONSE: Please see the attached. CD.

  REQUEST FOR PRODUCTION NO. 6:
  Produce a copy of any company manual, employee manual, safety manual, instructions, guide,
  and/or handbook that are in your possession which contain rules, regulations, suggestions or
  information for employees to follow in p venting iniury events, and/or how to handle iniury
  events once an incident has occurred.


  DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES /kit..A.DAN's FIRST REQUEST FOR PRODUCTION
                                                                                  PAGE 3
           Case3:42PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  4 of 14P. 5/15
                                                                 No. 0491                                 •




   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Subject to, and without waiving the same, Defendant responds as follows: Please see
   the attached CD. Defendant will supplement with further information responsive to this request
   when such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 7:
   All policies, procedures, videos, instructions, manuals, records, notations, or memoranda given to
   employees relating to re-stocking shopping carts in the store, moving shopping carts around
   customers and moving shopping carts in the shopping cart holding area at the Wal-Mart Store
   at issue in this case from the date it opened to the present,

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Subject to, and without waiving the same, Defendant responds as follows: Please see
   the attached CD. Defendant will supplement with further information responsive to this request
   when such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 8:
   Copies of policies and procedures concerning Accident Reviews that were effective on the date of
   the incident made the basis of this lawsuit.

   RESPONSE: Defendant objects to this request as neither seeking relevant information nor being
   reasonably calculated to lead to the discovery of admissible evidence. Defendant would object to
   this request as over broad, unduly burdensome, and harassing. Defendant further objects to this
   request for the reason it seeks confidential and proprietary information including, but not limited
   to, trade secrets and violates the Constitutions of Texas and the United States of America. Subject
   to, and without waiving the same, Defendant responds as follows: Please see the attached CD,
   Defendant will supplement with further information responsive to this request when such
   information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 9:
   All Associate Incident Log reports prepared or processed for the subject incident.

   RESPONSE:. Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Subject to, and without waiving the same, Defendant responds as follows: Please see
   the attached CD. :Defendant will supplement with further information responsive to this request
   when such information becomes available, if any.

   REQUEST FOR PRODUCTION NO, 10;
   Copy of Wal-Mart Risk Management Resource Manual that was effective on the date of incident
   made the basis of this lawsuit.

   RESPONSE: Defendant would object to this request to the extent the information requested is
   protected by the attorney client, attorney work product, work product, and investigative privileges,
   and accordingly asserts these privileges and withholds the information protected by these
   privileges. Metroflight, Inc. v. Argonaut Ins. Co., 403 R Supp. 1195, 1197-98 (ND. Tex. 1975);

   DEPENDANT'S RESPONSE TO PLAINTIFF FRANCES IviLADAN'S FIRST REQUEST FOR PRODUCTION
                                                                                PAGE 4
           Case3:42PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  5 of 14P. 6/15
                                                                 No, 0491




   In Re James N. Fontenot, Jr,, M.D. and James N, Fontenot, Jr., M.D., PA, 13 S.W.3d 111 (Tex.
   App, Fort Worth 2000, no pee); In Re Matthew Arden, 2004 TeL App, LEXIS 2596 (Tex.
   App.—El Paso, March 24, 2004); In re Columbia Valley Regional Medical Center, 41 S.W,3d
   797, 801 (Tex. App.—Corpus Christi 2001); In re Monsanto Company, 998 S.W.2d 193, 930 (Tex.
   App.—Waco 1999, orig. proceeding). Defendant further objects to this request for the reason it
   seeks confidential and proprietary information including, but not limited to, trade secrets and
   violates the Constitutions of Texas and the United States of America, Defendant objects to this
   request as neither seeking relevant information nor being reasonably calculated to lead to the
   discovery of admissible evidence. Defendant would object to this request as over broad, unduly
   burdensome, and harassing.

   REQUEST FOR PRODUCTION NO. 11:
   Copy of the Wal-Mart Associate Handbook that was effective on the date of the incident made the
   basis of this lawsuit.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not Limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows; Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 12:
   All documents concerning the design of the shopping cart holding area at issue in this case
   including but not limited to the lighting, garage door — size and height, who was responsible for the
   design, and qualifications and experience of person(s) who designed,

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing, Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

  REQUEST FOR PRODUCTION NO. 13:
  For all other similar incidents that occurred between 2008 through 2018 that involve an incident
  where a customer and/or employee was hit by a shopping cart(s) being pushed by a Wal-Mart
  and/or Sam's employee that occurred at any Wal-Mart Store or Sam's Club Store in the State of
  Texas each of the following:

      a.   All incident reports;
      b.   All witness statements;
      c.   All photographs and videos depicting such incidents;
      d.   All notices of written claims by customers and/or employees involved in such incidents;


  DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION
                                                                             PAOE 5
           Case3:43PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  6 of 14P. 7/15
                                                                 No. 0491




       e. If a lawsuit was filed against you as a result of such incidents occurring in the State of
          Texas, a copy of the petition or complaint that was filed in that case; and
       f. Depositions from any employees concerning such incidents.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing, Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Defendant would object to this request to the extent
   the information requested is protected by the attorney client, attorney work product, work product,
   and investigative privileges, and accordingly asserts these privileges and withholds the information
   protected by these privileges, Metroflight, Inc, v, Argonaut Ins, Co., 403 F, Stipp, 1195, 1197-98
   (ND. Tex. 1975); In Re James N. Fontenot, Jr., MD. and James N. Fontenot, Jr., M.D., P.A., 13
   S.W.3c1111 (Tex. App.—Fort Worth 2000, no pet.); In Re Matthew Arden, 2004 Tex. App. Lroas
   2596 (Tex. App.—El Paso, March 24, 2004); In re Columbia Valley Regional Medical Center, 41
   S.W.3d 797, 801 (Tex. App.—Corpus Christi 2001); In re Monsanto Company, 998 S.W.2d 193,
   930 (Tex, App, Waco 1999, prig, proceeding), Subject to, and without waiving the same,
   Defendant responds as follows: Defendant will supplement with information responsive to this
   request when such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 14:
   All documents including medical records obtained through deposition upon written questions
   and documents obtained pursuant to any authorization signed by Complainant.

   RESPONSE: Defendant would refer Plaintiffs to any documents obtained by deposition on
   written questions or with authorization. These documents are equally accessible to Plaintiffs as to
   Defendant through the service retained to retrieve them. Any documents obtained by deposition
   on written questions or with authorization will. be made available at a mutually convenient time.

  REQUEST FOR PRODUCTION NO, 15:
  Any and all minutes, notes, attendance sheets, hand-outs, and agenda documents for any and all
  safety meetings held by Defendant, at Defendant's direction, or by any other entity to address
  safety concerns with shopping carts at the Wal-Mart Store following the incident on November
  23, 2016.

  RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
  harassing. Defendant further objects to this request for the reason it seeks confidential and
  proprietary information including, but not limited to, trade secrets and violates the Constitutions
  of Texas and the United States of America. Subject to, and without waiving the same, Defendant
  responds as follows; Defendant will supplement with information responsive to this request when
  such information becomes available, if any.

  REQUEST FOR PRODUCTION NO. 16:
  Any and all disciplinary action, citations, warnings, and/or reprimands issued to any person for
  the method, manner, and/or means for the incident made the basis of this lawsuit.


  DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION
                                                                             PAGE 6
           Case3:43PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  7 of 14
                                                                 No. 0491   P. 8/15




   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO, 17:
   Any and all documents concerning a personal and/or criminal background check of
   Complainants including but not limited to financial information, credit rating, and/or criminal
   convictions.

   RESPONSE: Defendant would object to this request as the information requested is equally
   accessible by Plaintiff's counsel. See Sears, Roebuck & Co. v. Ramirez, 824 S.W,2d 558, 559 (Tex,
   1992). Subject to, and without waiving the same, Defendant responds as follows: None in
   Defendant's possession, custody or control, Defendant reserves the right to supplement this
   response as discovery continues.

   REQUEST FOR PRODUCTION NO, 18:
   All documents which reflect or relate to any claims that Complainant or any person other than
   von committed any act or failed to commit any act that was a proximate cause of the incident in
   question.

   RESPONSE: Defendant objects in that this request is being sent prior to substantive discovery,
   when Defendant has not even had an opportunity to properly investigate the plaintiff's claims.
   Subject to, and without waiving the same, Defendant responds as follows: Please see documents
   produced on the attached CD.

   REQUEST FOR PRODUCTION NO. 19:
   All statements however recorded from any individual (employee and/or witness) concerning the
   incident in question.

   RESPONSE: Defendant would object to this request to the extent the information requested is
   protected by the attorney client, attorney work product, work product, and investigative privileges,
   and accordingly asserts these privileges and withholds the information protected by these
   privileges. Metrofiight, Inc. v. Argonaut Ins. Co., 403 F. Supp. 1195, 1197-98 (N.D. Tex. 1975);
   In Re Tames N. Fontenot, Jr., M.D. and James N. Fontenot, Jr., M.D., P.A., 13 S.W.3d 111 (Tex.
   App.—Fort Worth 2000, no pet.); In Re Matthew Arden, 2004 Tex, App. LEXIS 2596 (Tex.
   App.—El Paso, March 24, 2004); In re Columbia Valley Regional Medical Center, 41 S,W,3d
   797, 801 (Tex. App.—Corpus Christi 2001); In re Monsanto Company, 998 S.W.2d 193, 930 (Tex.
   App.—Waco 1999, orig. proceeding). Specifically, Defendant withholds Defendant's employees'
   oral statements to counsel which constitute confidential attorney-client communications. Subject



  DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES IvILADAN'S FIRST REQUEST FOR PRODUCTION
                                                                              PAGE 7
           Case3:43PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  8 of 14P. 9/15
                                                                 No. 0491




    to, and without waiving the same, Defendant responds as follows: Please see documents produced
    on the attached CD.

   REQUEST FOR PRODUCTION NO. 20:
   All documents in your possession where Complainant's signature(s) is/are contained on or in the
   document.

   RESPONSE: Please see documents produced on the attached CD,

   REQUEST FOR PRODUCTION NO. 21:
   All documents evidencing any and all insuediont of the subject shopping cart holding area made
   BEFORE the incident in question which is the basis of this suit.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing, Subject to, and without waiving the same, Defendant responds as follows: Defendant
   will supplement its response with information responsive to this request when such information
   becomes available, if any.

   REQUEST FOR PRODUCTION NO. 22:
   A list or privilege log of all documents; videos, photographs, or other materials withheld on the
   basis of a legal privilege or objection.

   RESPONSE: Please see the attached, Defendant reserves the right to supplement its privilege log
   as discovery continues.

   REQUEST FOR PRODUCTION NO. 23:
   Produce your company roster or other like document which shows the names of the employees
   who were scheduled to work and those that showed up for work on November 23, 2016,

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 24:
   A copy of the employment file for the employee who pushed the cart/row of carts into Mrs Miadan
   made the basis of this lawsuit, including but not limited to all documentation that references the
   incident in question, any documentation regarding disciplinary action taken against him, and
   documentation related to hiring, training, and supervision.

  RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
  harassing. Defendant further objects to this request for the reason it seeks confidential and
  proprietary information including, but not limited to, trade secrets and violates the Constitutions

  DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION
                                                                             PAGE 8
           Case3:43PM
Nov. 19. 2018    1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  9 of 14
                                                                 No. 0491    P. 10/15




   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 25:
   All documents that show the employee involved in the incident's work assignments, appointments
   and/or schedule on the date of this incident

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODU ON NO. 26:
   All documents related to any training given to, taken by, or suggested to the employee involved in
   the incident made the basis of this lawsuit since he was hired by you related to restocking
   shopping carts in the stores moving shopping carts around customers and moving,shopping
   carts in the shopping cart holding area.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with, information responsive to this request when
   such information becomes available, if any.

  REQUEST FOR PRODUCTION NO. 27:
  All documents related to any training given to, taken by, or suggested to any employees at the store
  where this incident occurred AFTER the date of the incident made the basis of this lawsuit related
  to re-stocking shopping carts in the store, moving shopping carts around customers and
  moving shopping carts in the shopping cart holding area.

  RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
  harassing. Defendant further objects to this request for the reason it seeks confidential and
  proprietary information including, but not limited to, trade secrets and violates the Constitutions
  of Texas and the United States of America. Subject to, and without waiving the same, Defendant
  responds as follows: Defendant will supplement with information responsive to this request when
  such information becomes available, if any.

  REQUEST FOR PRODUCTION NO. 28:
  All reports, publications, regulations, or other documents evidencing any safety standards, laws,
  regulations, ordinances, or industry standards, in your possession regarding employees re-stocking


  DE113NDANT'S RESPONSE TO PLAINTIPP FRANCES IALADA.N'S PTRST REQUEST POP. PRODUCTION
                                                                                 PAGE 9
          Case3:43PM
Nov. 19. 2018  1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  10 of 14
                                                                No. 0491   P. 11/15




    shopping carts in the store, moving shopping carts around customers and MOVI112 shopping
    carts in the shopping cart holding area.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 29:
   All policies, procedures, gui4Plines, rules, handbooks or other documentation in your possession
   regarding employees collecting shopping carts and returning them to the store, including but not
   limited to, those related to the number of carts moved at one time, designated paths, the use of the
   `leash' or other tools, and speed while pushing the carts.

   RESPONSE; Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 30:
   AU policies, procedures, guidelines, rules, handbooks or other documentation in your possession
   regarding supervision of emnlovees collecting shopping carts and returning them to the store.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 31:
   AU documents related to using an electronic cart manager such as a Cart Manager XD or similar
   product to move shopping carts when collecting and restocking shopping. carts at any Wal-mart store
   in the State of Texas from 2008 to the present.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant


 . DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION
                                                                              PAGE
                                                                              l0
          Case3:43PM
Nov. 19. 2018  1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page
                                                                No. 11
                                                                    0491of 14P. 12/15




    responds as follows: Defendant will supplement with information responsive to this request when
    such information becomes available, if any.

   REQUEST FOR PRODUCTION NO, 32:
   All documents related to using a leash/strap to pull shopping carts when collecting and restocking
   shopping carts at any Wal-mart store in the State of Texas from 2008 to the present.

   RESPONSE: Defendant would object to this request as over broad, unduly burdensome, and
   harassing. Defendant further objects to this request for the reason it seeks confidential and
   proprietary information including, but not limited to, trade secrets and violates the Constitutions
   of Texas and the United States of America. Subject to, and without waiving the same, Defendant
   responds as follows: Defendant will supplement with information responsive to this request when
   such information becomes available, if any.

   REQUEST FOR PRODUCTION NO. 33:
   All email messages you have sent or received discussing the incident or this lawsuit, excluding
   attorney client communications.

   RESPONSE: Defendant would object to this request to the extent the information requested is
   protected by the attorney client, attorney work product, work product, and investigative privileges,
   and accordingly asserts these privileges and withholds the information protected by these
   privileges. Metroflight, Inc. v. Argonaut Ins. Co., 403 F. Supp. 1195, 1197-98 (N.D. Tex. 1975);
   In Re fames N. Fontenot, Jr„ M.D. and James N. Fontenot, Jr., M.D., P.A., 13 S.W.3d 111 (Tex.
   App.—Port Worth 2000, no pet.); In Re Matthew Arden, 2004 Tex. App. LEIS 2596 (Tex.
   App. El Paso, March 24, 2004); In re Columbia Valley Regional Medical Center, 41 S .W,3d
   797, 801 (Tex, App—Corpus Christi 2001); In re Monsanto Company, 998 S.W.2d 193, 930 (Tex.
   App.—Waco 1999, orig. proceeding). Subject to, and without waiving the same, Defendant
   responds as follows: None other than confidential attorney-client communications.

   REQUEST FOR PRODUCTION NO, 34:
   All documents supporting your Affirmative Defense in paragraph #1 that "Defendant has caused
   them no injury."

   RESPONSE: Defendant would object to this request insofar as it seeks to improperly reverse the
   burden of proof as Plaintiff must prove that any alleged injuries are causally red aced to the accident
   at issue, and must further prove that any alleged medical treatment is reasonable, necessary, and
   causally related. Defendant further objects in that this request is being sent prior to substantive
   discovery, when Defendant has not even had an opportunity to properly investigate the plaintiff's
   claims. Defendant would object to this request as the information requested is equally accessible
   by Plaintiff's counsel. See Sears, Roebuck & Co. v. Ramirez, 824 S.W.2d 558, 559 (Tex. 1992),
   Subject to, and without waiving the same, Defendant responds as follows: Please see the
   documents produced on the attached CD. Please also see Plaintiff Frances Mladan's medical
   records produced by Plaintiffs.


   DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES IALADAN'S FIRST REQUEST POR PRODUCTION
                                                                               PAGE
                                                                               11
         Case3:44PM
Nov. 19. 2018
              1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page  12 of 14
                                                               No, 3491   P.                            13/15




    REQUEST FOR PRODUCTION NO. 35:
    All documents supporting your Affirmative Defense Pi naragrarth #2 that "Defendant avers that
    Complainants' injuries and damages, if any, were solely and proximately caused or contributed to by
    the failure of Complainants to care for their own safety and by the negligence of said Complainants
    and were not caused by or through any fault of negligence on the part of Defendant, and therefore,
    Complainants are not entitled to recover kom Defendant"

    RESPONSE: Defendant would object to this request insofar as it seeks to improperly reverse the
    burden of proof as Plaintiff must prove that any alleged injuries are causally related to the accident
    at issue, and must further prove that any alleged medical treatment is reasonable, necessary, and
    causally related. Defendant further objects in that this request is being sent prior to substantive
    discovery, when Defendant has not even had an opportunity to properly investigate the plaintiff's
    clairm. Subject to, and without waiving the same, Defendant responds as follows: Please see the
    documents produced 011 the attached CD.




   DEFENDANT'S RESPONSE TO PLAINTIFF FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION
                                                                              PAGE
                                                                              12
          Case3:44PM
Nov. 19. 2018  1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page
                                                                No. 13
                                                                    0491of 14P. 14/15




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

   FRANCES MLADAN AND
   MILOS MLADAN,

           Complainants

   VS.                                           §       CIVIL ACTION NO. 1:18-ev-00603

   WAL-MART STORES TEXAS, LLC,                           JURY TRIAL DEMANDED

           Defendant


                                 DEFENDANT'S PRIVILEGE LOG

           COMES NOW, Wal-Mart Stores Texas, LLC, Defendant in the above numbered and

   styled cause and pursuant to Rule 26(b)(5) of the Federal Rules of Civil Procedure, and further

   without waiving the foregoing previously filed objections to Plaintiffs' Requests for Production,

   serves this Privilege Log responsive to Plaintiffs' Requests for Production. Defendant reserves

   the right to supplement its privilege log as discovery continues.

    A uthorAtecipients     Date(s )                Description of Content                    Privilege
    Defendant and        August 9,     Three (3) page email correspondence between       Attorney-Client,
    legal counsel         2018, at     Defendant and legal counsel regarding the         Work Product
                         12:40 PM      preservation of evidence related to the instant   Doctrine,
                                       suit.                                             Investigative
                                                                                         Privilege




                                                Respectful submitted,

                                                WT            BALIDO & CRAIN, L.L.P.




                                                Br tt H. Payne - 00791417



  DEFENDANT'S PRIVILEGE LOG                                                                  PAGE 1
          Case3:44PM
Nov. 19. 2018  1:18-cv-00603-AWA Document 26-2 Filed 06/21/19 Page
                                                                No. 14
                                                                    0491of 14P. 15/15




                                                WALTBRS, BAUD° & CRAIN, L.L.P.
                                                Great Hills Corporate Center
                                                9020 N. Capital of Texas Highway
                                                Building II, Suite 225
                                                Austin, Texas 78759
                                                Phone: 512-472-9000
                                                Fax: 512,472-9002
                                                Email: paynevfax@wbclawfirm.com

                                                ATTORNEY FOR DEFENDANT




                                      CERTIFICATE OF SERVICE

          This is to certify that on this 19th day of Nove   , 2019, a true and comet copy of the

   foregoing was forwarded to all counsel of recor




                                               B        H. PAYNE




  DEPENDANT'S PRIVILEGE LOG                                                             PAGE 2
